              Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


ROXANNE HANCOCK on behalf of herself                  Civil Case No.: ___________________
and all others similarly situated,

                         Plaintiff(s),                             CIVIL ACTION

                      -against-                              CLASS ACTION COMPLAINT
                                                                       AND
                                                              DEMAND FOR JURY TRIAL

HF HOLDINGS, INC., and JOHN DOES 1-25,

                         Defendant(s).

         Plaintiff, ROXANNE HANCOCK (hereinafter "HANCOCK") on behalf of herself and

all others similarly situated (hereinafter “Plaintiffs”) by and through her undersigned attorneys,

alleges against the above-named Defendants, HF HOLDINGS, INC., (hereinafter "HF"), and

John Does 1-25, collectively (“Defendants”) their employees, agents, and successors the

following:

                                    PRELIMINARY STATEMENT

    1.        Plaintiff brings this action for damages and declaratory and injunctive relief arising

         from the Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection

         Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging in

         abusive, deceptive and unfair practices.



                                         JURISDICTION AND VENUE

    2.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331. This is an

         action for violations of 15 U.S.C. § 1692 et seq.
          Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 2 of 19




3.        Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts and

     transactions that give rise to this action occurred, in substantial part, in this district.



                                           DEFINITIONS

4.        As used in reference to the FDCPA, the terms “creditor,” “communication”

     “consumer,” “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15

     U.S.C. § 1692a.

5.        As used in reference to the New York Codes, Rules and Regulations (“NYCRR”),

     the terms § “creditor,” “communication” “consumer,” “debt,” and “debt collector” are

     defined in 23 NYCRR § 1.1.

6.        As used in reference to the New York City Administrative Code (“NYCAC”), the

     term “debt collection agency”, “consumer” and “debt” are defined in § 20-489(a).



                                              PARTIES

7.        The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt collection

     practices provides for the initiation of court proceedings to enjoin violations of the

     FDCPA and to secure such equitable relief as may be appropriate in each case.

8.        Plaintiff, HANCOCK, is a natural person and a resident of New York County, State

     of New York, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

9.        HF is a foreign corporation which maintains a mailing address of PO Box, Orlando,

     Florida 32859.

10.       HF’s principal place of business is 1707 Orlando Central Parkway, Suite 440,

     Orlando, Florida 32809
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 3 of 19




11.    HF’s registered agent is Basil Hamdan, 5929 Anno Avenue, Orlando, Florida 32809

12.    Upon information and belief, Defendant HF uses the mail, telephone, and facsimile

  and regularly engages in business the principal purpose of which is to attempt to collect

  debts alleged to be due another.

13.    Defendant HF is a “Debt Collector” as that term is defined by 15 U.S.C. §1692a(6).

14.    Upon information and belief, HF is engaged in a business the principal purpose of

  which is the collection of any debts, or any person who regularly collects or attempts to

  collect, directly or indirectly, debts owed or due or asserted to be owed or due another,

  and is therefore a “Debt collector” as that term is defined at 23 NYCRR § 1.1(e)

15.    Upon information and belief, HF is engaged in business the principal purpose of

  which is to regularly collect or attempt to collect debts owed or due or asserted to be

  owed or due to another and shall also include a buyer of delinquent debt who seeks to

  collect such debt either directly or through the services of another and is therefore a

  “Debt collection agency” as that term is defined at NYCAC § 20-489 (a)

16.    John Does 1-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of defendants whose identities will be disclosed in

  discovery and should be made parties to this action



                           CLASS ACTION ALLEGATIONS

17.    Plaintiff brings this action as a class action, pursuant to Rule 23 of the Federal Rules

  of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all consumers and their

  successors in interest (the “Class”), who were sent debt collection letters and/or notices

  from HF which are in violation of the FDCPA, as described in this Complaint.
         Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 4 of 19




18.      This Action is properly maintained as a statewide class action. The Class consists

  of:

                  All New York State consumers who were sent initial
                  collection letters and/or notices from HF, attempting to
                  collect debt(s) allegedly owed to another, which included
                  the alleged conduct and practices described herein.

                  The class definition may be subsequently modified or refined.

                  The Class period begins one year to the filing of this Action.

19.      The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

  class action:

20.      Upon information and belief, the Class is so numerous that joinder of all members is

  impracticable because there are hundreds and/or thousands of persons who were sent debt

  collection letters and/or notices from Defendants that violate specific provisions of the

  FDCPA. Plaintiff is complaining of a standard form letter and/or notice that is sent to

  hundreds of persons;

21.      There are questions of law and fact which are common to the Class and which

  predominate over questions affecting any individual Class member. These common

  questions of law and fact include, without limitation:

        a.    Whether Defendants violated various provisions of the FDCPA;

        b.    Whether Plaintiff and the Class have been injured by Defendants’ conduct;

        c.    Whether Plaintiff and the Class have sustained damages and are entitled to

              restitution as a result of Defendants’ wrongdoing and if so, what is the proper

              measure and appropriate statutory formula to be applied in determining such

              damages and restitution; and
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 5 of 19




      d.     Whether Plaintiff and the Class are entitled to declaratory and/or injunctive

             relief.

22.    Plaintiff’s claims are typical of the Class, which all arise from the same operative

  facts and are based on the same legal theories.

23.    Plaintiff has no interest adverse or antagonistic to the interest of the other members

  of the Class.

24.    Plaintiff will fairly and adequately protect the interest of the Class and has retained

  experienced and competent attorneys to represent the Class.

25.    A Class Action is superior to other methods for the fair and efficient adjudication of

  the claims herein asserted. Plaintiff anticipates that no unusual difficulties are likely to be

  encountered in the management of this class action.

26.    A Class Action will permit large numbers of similarly situated persons to prosecute

  their common claims in a single forum simultaneously and without the duplication of

  effort and expense that numerous individual actions would engender. Class treatment

  will also permit the adjudication of relatively small claims by many Class members who

  could not otherwise afford to seek legal redress for the wrongs complained of herein.

  Absent a Class Action, class members will continue to suffer losses of statutory protected

  rights as well as monetary damages. If Defendant’s conduct is allowed proceed without

  remedy they will continue to reap and retain the proceeds of their ill-gotten gains.

27.    Defendants have acted on grounds generally applicable to the entire Class, thereby

  making appropriate final injunctive relief or corresponding declaratory relief with respect

  to the Class as a whole.
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 6 of 19




                              FACTUAL ALLEGATIONS

28.    On or before January 8, 2021, Plaintiff incurred a financial obligation to ELLE

  Wordworking, Inc. (“ELLE”) .

29.    The ELLE obligation arose out of a transaction in which money, property, insurance

  or services, which are the subject of the transaction, are primarily for personal, family or

  household purposes.

30.    The ELLE obligation arose out of a transaction, which was for non-business

  purposes.

31.    ELLE is a “creditor” as define by 15 U.S.C. § 1692a(4).

32.    The ELLE obligation is a “debt” as defined by 15 U.S.C § 1692a(5).

33.    The ELLE obligation is a “debt” as defined by 23 NYCRR § 1.1(d)

34.    The Elle obligation is a “debt” as defined by NYCAC § 20-489(d).

35.    Plaintiff at all times relevant to this lawsuit was a “consumer” as that term is defined

  by 15 U.S.C. §1692a(3).

36.    Plaintiff at all times relevant to this lawsuit was a “consumer” as that term is defined

  by 23 NYCRR §1.1(c).

37.    Plaintiff at all times relevant to this lawsuit was a “consumer” as that term is defined

  NYCAC §20-489(c).

38.    On or before January 8, 2021, ELLE placed and/or referred the ELLE obligation

  with HF for the purpose of collection.

39.    At the time ELLE placed and/or referred the ELLE obligation with HF for the

  purpose of collection, such obligation was past due.
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 7 of 19




40.    At the time ELLE placed and/or referred the ELLE obligation with HF for the

  purpose of collection, such obligation was in default.

41.    On or about January 8, 2021, HF caused to be mailed to HANCOCK a letter

  concerning the ELLE obligation. A copy of said letter is annexed hereto as Exhibit A,

  except that the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2 partially

  redacted the financial account numbers in an effort to protect Plaintiff’s privacy.

42.    The January 8, 2021 letter to HANCOCK stated in part:




43.    The January 8, 2021 letter further stated in part:




44.    The January 8, 2021 letter further stated in part:




45.    Upon receipt, HANCOCK read the January 8, 2021 letter.

46.    As of January 8, 2021, HANCOCK did not owe ELLE $10,869.79.

47.    As of January 8, 2021 HANCOCK owed ELLE an amount less than $10,869.79.
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 8 of 19




48.    The collection costs included in the $10,869.79, represents the contingency fee

  agreement between HF and ELLE rather than a pre-paid, flat fee.

49.    As of January 8, 2021 HANCOCK owed ELLE an amount less than $10,000.00.

50.    As of January 8, 2021 HANCOCK owed ELLE an amount less than $9,800.00.

51.    The January 8, 2021 letter included an amount for collection costs.

52.    HF included collection costs in the $10, 869.79 stated in the January 8, 2021 letter.

53.    As of January 8, 2021, HF had not collected any monies from HANCOCK.

54.    As of January 8, 2021, HANCOCK did not owe collection costs to ELLE.

55.    HANCOCK did not agree to pay prospective or estimated collection costs.

56.    At the time HF sent the January 8, 2021 letter, HANCOCK did not owe ELLE

  collection costs.

57.    At the time HF sent the January 8, 2021 letter to HANCOCK, it had not billed

  ELLE for collection costs, relative to the collection of the debt.

58.    At the time HF sent the January 8, 2021 letter to HANCOCK, it had not charged

  ELLE collection costs relative to the collection of the debt.

59.    At the time HF sent the January 8, 2021 letter to HANCOCK, ELLE had not paid

  collection costs to HF relative to the collection of the debt.

60.    At the time HF sent the January 8, 2021 letter to HANCOCK, ELLE had not been

  awarded collection costs by any Court in any jurisdiction, relating to the debt.

61.    At the time HF sent the January 8, 2021 letter to HANCOCK, HF had not filed an

  action in any court in any jurisdiction, related to the debt.

62.    Upon information and belief, members of the class have made payment of collection

  costs, which were not due and owing.
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 9 of 19




63.    The January 8, 2021 letter to HANCOCK does not contain the required disclosure

  pursuant to 23 NYCRR §1.2(a).

64.    The January 8, 2021 letter to HANCOCK does not contain the required disclosure

  pursuant to 23 NYCRR §1.2(b).

65.    When HF sent the January 8, 2021 letter it was required to be licensed under

  NYCAC §20-490.

66.    The January 8, 2021 letter to HANCOCK does not contain HF’s New York City

  Department of Consumer Affairs debt collection agency license number pursuant to

  NYCAC §20-490.

67.    Upon information and belief, as of January 8, 2021 HF was not a licensed debt

  collection agency pursuant to NYCAC §20-490.

68.    Within the period beginning on the day one year prior to the date this Complaint is

  filed to the present, HF sent collection letters attempting to collect debts to more than 40

  consumers residing within the State of New York similar to the letter annexed hereto as

  Exhibit A.

69.    HF’s actions as described herein are part of a pattern and practice used to collect

  consumer debts.

70.    HF could have taken the steps necessary to bring its actions within compliance with

  the FDCPA, but neglected to do so and failed to adequately review its actions to ensure

  compliance with the law.
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 10 of 19




                     POLICIES AND PRACTICES COMPLAINED OF

71.        It is HF’s policy and practice to send initial written collection communications, in

  the form annexed hereto that violate the FDCPA, by inter alia:

      a.        Falsely representing the character, amount, or legal status of any debt;

      b.        Threatening to take any action that cannot legally be taken or that is not

                intended to be taken;

      c.        Using false, deceptive or misleading representations or means in connection

                with the collection of any debt;

      d.        Using unfair or unconscionable means to collect or attempt to collect any

                debt.

      e.        Failing to accurately state the amount of the alleged debt;

      f.        Attempting to collect collection fees when no such fees were due to

                Defendants;

      g.        Depriving consumers of their right to receive the necessary and accurate

                information as to the true amount of the alleged debt;

      h.        Depriving consumers of their right to receive the informational content as to

                amount of potential additional costs;

      i.        Depriving consumers of their right to receive the necessary and accurate

                information as to the true character, amount, and legal status of the alleged

                debt; and

      j.        Causing consumers to suffered a risk of economic injury.
      Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 11 of 19




                                          COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                        15 U.S.C. § 1692e et seq.

72.    Plaintiff repeats the allegations contained in paragraphs 1 through 71 as if the same

  were set forth at length herein.

73.    Collection letters and/or notices such as those sent by HF are to be evaluated by the

  objective standard of the hypothetical “least sophisticated consumer.”

74.    HF violated 15 U.S.C. § 1692 et seq. of the FDCPA in connection with its

  communications to Plaintiff and others similarly situated.

75.    HF violated 15 U.S.C. § 1692e of the FDCPA by using a false, deceptive or

  misleading representation or means in connection with its attempts to collect the alleged

  debt from Plaintiff and others similarly situated.

76.    HANCOCK suffered an informational injury due to HF’s violation of 15 U.S.C. §

  1692e of the FDCPA in connection with its communications to HANCOCK.

77.    HANCOCK suffered a risk of economic injury due to HF’s violation of 15 U.S.C. §

  1692e of the FDCPA in connection with its communications to HANCOCK.

78.    15 U.S.C. § 1692e(2)(A) states that a debt collector may not falsely represent the

  …amount, or legal status of any debt.

79.    By including an amount for collection costs in its January 8, 2021 letter, HF falsely

  represented the amount of the debt to HANCOCK and others similarly situated, in

  violation of 15 U.S.C. § 1692e(2)(A).

80.    By stating in the January 8, 2021 letter that “This notice provides you the

  opportunity to remit your payment to us no later than 35 days from receipt of this notice.

  In the event you fail to do so, our client reserves the right to pursuant legal action against
      Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 12 of 19




  you and negatively affect your credit score” and “Once the deadline expires, you risk

  exposing yourself to further possible consequences” HF falsely represented the legal

  status of the debt, to HANCOCK and others similarly situated, in violation of 15 U.S.C. §

  1692e(2)(A) since HF was not a licensed debt collector pursuant to NYCAC § 20-490.

  (emphasis added)

81.    15 U.S.C. § 1692e(5) states that a debt collector may not falsely threaten to take any

  action that cannot legally be taken or that is not intended to be taken.

82.    By stating in the January 8, 2021 letter that “This notice provides you the

  opportunity to remit your payment to us no later than 35 days from receipt of this notice.

  In the event you fail to do so, our client reserves the right to pursuant legal action against

  you and negatively affect your credit score.” and “Once the deadline expires, you risk

  exposing yourself to further possible consequences”, HF falsely threatened to take any

  action that cannot legally be taken or that is not intended to be taken, to HANCOCK and

  others similarly situated, in violation of 15 U.S.C. § 1692e(5) since HF was not a licensed

  debt collector pursuant to NYCAC § 20-490. (emphasis added)

83.    15 U.S.C. § 1692e(10) prohibits a debt collector from using any false representation

  or deceptive means to collect or attempt to collect any debt.

84.    By including an amount for collection costs in its January 8, 2021 letter, HF used

  false representations or deceptive means to HANCOCK and other similarly situated, in

  violation of 15 U.S.C. § 1692e(10).

85.    By stating in the January 8, 2021 letter that “This notice provides you the

  opportunity to remit your payment to us no later than 35 days from receipt of this notice.

  In the event you fail to do so, our client reserves the right to pursuant legal action against
         Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 13 of 19




  you and negatively affect your credit score.” and “Once the deadline expires, you risk

  exposing yourself to further possible consequences”, HF used false representations or

  deceptive means to HANCOCK and others similarly situated, in violation of 15 U.S.C. §

  1692e(10) since HF was not a licensed debt collector pursuant to NYCAC § 20-490.

  (emphasis added)



                                           COUNT II

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. § 1692f et seq.


86.      Plaintiff repeats the allegations contained in paragraphs 1 through 85 as if the same

  were set forth at length herein.

87.      HF violated 15 U.S.C. § 1692f et seq. of the FDCPA in connection with its

  communications to Plaintiff and others similarly situated.

88.      15 U.S.C. § 1692f prohibits debt collectors from using unfair or unconscionable

  means to collect or attempt to collect any debt.

89.      15 U.S.C. § 1692f(1) prohibits debt collectors from collecting any amount unless

  such amount is expressly authorized by the agreement creating the debt or permitted by

  law.

90.      HANCOCK suffered an informational injury due to HF’s violation of 15 U.S.C. §

  1692f and § 1692f(1) of the FDCPA in connection with its communications to

  HANCOCK.
      Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 14 of 19




91.    HANCOCK suffered a risk of economic injury due to HF’s violation of 15 U.S.C. §

  1692f and § 1692f(1) of the FDCPA in connection with its communications to

  HANCOCK.

92.    By including an amount for collection costs in its January 8, 2021 letter, HF used

  unfair or unconscionable means to collect or attempt to collect any debt from

  HANCOCK and others similarly situated, in violation of 15 U.S.C. § 1692f.

93.    By stating in the January 8, 2021 letter that “This notice provides you the

  opportunity to remit your payment to us no later than 35 days from receipt of this notice.

  In the event you fail to do so, our client reserves the right to pursuant legal action against

  you and negatively affect your credit score.” and “Once the deadline expires, you risk

  exposing yourself to further possible consequences”, HF used unfair or unconscionable

  means to collect or attempt to collect any debt from HANCOCK and others similarly

  situated, in violation of 15 U.S.C. § 1692f since HF was not a licensed debt collector

  pursuant to NYCAC 20-490. (emphasis added)

94.    By including an amount for collection costs in its January 8, 2021 letter, HF

  attempted to collect any amount not authorized by the agreement creating the debt or

  permitted by law from HANCOCK and others similarly situated, in violation of 15 U.S.C.

  § 1692f(1).



                                          COUNT III

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                         15 U.S.C. § 1692g et seq.
       Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 15 of 19




95.    Plaintiff repeats the allegations contained in paragraphs 1 through 94 as if the same

  were set forth at length herein.

96.    HF violated 15 U.S.C. § 1692g et seq. of the FDCPA in connection with its

  communications to Plaintiff and others similarly situated.

97.    15 U.S.C. § 1692g(a)(1) states that within five days after the initial communication

  with a consumer in connection with the collection of any debt, a debt collector shall,

  unless the following information is contained in the initial communication …send the

  consumer a written notice contain the….amount of the debt.

98.    HANCOCK suffered an informational injury due to HF’s violation of 15 U.S.C. §

  1692g(a)(1) of the FDCPA in connection with its communications to HANCOCK.

99.    HANCOCK suffered a risk of economic injury due to HF’s violation of 15 U.S.C.

  1692g(a)(1) of the FDCPA in connection with its communications to HANCOCK.

100.   By including an amount for collection costs in its January 8, 2021 letter, HF failed

  to provide the proper notice to HANCOCK and others similarly situated, in violation of

  15 U.S.C. § 1692g(a)(1).

101.   Congress enacted the FDCPA in part to eliminate abusive debt collection practices

  by debt collectors.

102.   Plaintiff and others similarly situated have a right to free from abusive debt

  collection practices by debt collectors.

103.   Plaintiff and others similarly situated have a right to receive proper notices

  mandated by the FDCPA.

104.   Plaintiff and others similarly situated were sent letters, which have the propensity to

  affect their decision-making with regard to the debt.
               Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 16 of 19




    105.       Plaintiff and others similarly situated have suffered harm as a direct result of the

       abusive, deceptive and unfair collection practices described herein.

    106.       Plaintiff has suffered damages and other harm as a direct result of Defendants’

       actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against HF as follows:

                 (a)    Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and, Joseph K. Jones, Esq., and Benjamin J. Wolf,

Esq. as Class Counsel;

                 (b)    Issuing a preliminary and/or permanent injunction restraining Defendants,

their employees, agents and successors from, inter alia, engaging in conduct and practices that

are in violation of the FDCPA;

                 (c)    Issuing a declaratory Order requiring Defendants to make corrective

disclosures;

                 (d)    Awarding Plaintiff and the Class statutory damages;

                 (e)    Awarding Plaintiff and the Class actual damages;

                 (f)    Awarding Plaintiff costs of this Action, including reasonable attorneys’

fees and expenses;

                 (g)    Awarding pre-judgment interest and post-judgment interest; and

                 (h)    Awarding Plaintiff and the Class such other and further relief as this Court

may deem just and proper.


Dated: New York, New York
      February 21, 2021
             Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 17 of 19




                                             /s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             One Grand Central Place
                                             60 East 42nd Street, 46th Floor
                                             New York, New York 101065
                                             (646) 459-7971 telephone
                                             (646) 459-7973 facsimile
                                             jkj@legaljones.com

                                             /s/ Benjamin J. Wolf
                                             Benjamin J. Wolf, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             One Grand Central Place
                                             60 East 42nd Street, 46th Floor
                                             New York, New York 101065
                                             (646) 459-7971 telephone
                                             (646) 459-7973 facsimile
                                             bwolf@legaljones.com

                                             Attorneys for Plaintiff


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.


                                             /s/ Joseph K. Jones
                                             Joseph K. Jones
Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 18 of 19




           Exhibit

                        A
Case 1:21-cv-01812 Document 1 Filed 03/02/21 Page 19 of 19
